Citation Nr: 0119154	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  97-23 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sinus bradycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied service connection for 
sinusitis, rhinitis, a left wrist disorder and sinus 
bradycardia, and which granted service connection for 
bilateral cholesteatoma with a right mastoidectomy and 
hearing loss, and for bilateral otitis media, rated as 10 
percent disabling and as noncompensable, respectively.  
During the course of this appeal the veteran's claims file 
was transferred to the Detroit, Michigan RO.

The veteran appealed the decision to the Board which remanded 
the case to the RO in July 1998 for further development.  
After completion of the requested development to the extent 
possible the RO granted service connection for sinusitis and 
for rhinitis in January 2001.  The RO continued to deny the 
other claims on appeal and returned the case to the Board for 
further appellate review.  Because the RO's January 2001 
decision constitutes a full grant of the veteran's claims 
regarding sinusitis and rhinitis, these claims are no longer 
on appeal before the Board.  See Norris v. West, 12 Vet. App. 
413, 420 (1999), citing AB v Brown, 6 Vet. App. 35, 38 (1993) 
(an appealed claim generally remains in controversy only 
where an award is less than the maximum available).

In a fax dated in May 2001, the veteran withdrew his appeal 
on issues pertaining to a left wrist disorder, bilateral 
cholesteatoma with related disorders, and for bilateral 
otitis media.  38 C.F.R. § 20.204 (2000).  Therefore, these 
issues are no longer on appeal before the Board.

Also in his May 2001 fax, the veteran initiated an appeal of 
the RO's January 2001 decision granting service connection 
for sinusitis at a noncompensable rating.  The Board 
addresses this matter in the REMAND portion of this decision.



FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is no competent medical evidence that the veteran's 
sinus bradycardia constitutes, is consistent with, or is 
attributable to a currently diagnosed heart disorder causally 
linked to service.


CONCLUSION OF LAW

The veteran's sinus bradycardia does not constitute a disease 
or injury subject to service connection.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO improperly denied his claim 
of entitlement to service connection for sinus bradycardia 
because he incurred the disorder during service.

Procedurally, this appeal is developed fully and ready for 
Board adjudication.  The RO has verified the veteran's period 
of service; there is no issue as to the substantial 
completeness of the veteran's application for VA benefits; 
the veteran has undergone VA examination pursuant to the 
application; the RO has requested and associated with the 
claims file all available service and postservice medical 
records pertinent to this appeal, and other records, if any, 
which the veteran identified as pertinent to the claim; VA is 
unaware of other unrequested records pertinent to this 
appeal, and; the evidence is sufficient to permit the Board 
to proceed with appellate review.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000), (VCAA).

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Generally, service connection 
requires the following:  medical evidence of a current 
disability; medical, or in appropriate cases, lay evidence of 
an in-service disorder, and; medical evidence of a causal 
connection or nexus between the in-service and the current 
disorders.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
However, the threshold issue in this case is whether the 
veteran has a disorder subject to service connection.  

Medical evidence from the veteran's period as a cadet at the 
Air Force Academy and during his active Air Force service 
confirms sinus bradycardia without indicia of underlying 
heart disease.  For example, a March 1982 examination report 
notes an electrocardiogram (EKG) finding sinus bradycardia 
and a normal clinical evaluation of the veteran's heart.  
Similar findings and normal evaluations are in examination 
reports from November 1984, June 1989 (where the sinus 
bradycardia is described as a "normal variant") and August 
1990 (where an EKG finding "marked" sinus bradycardia also 
was determined to warrant no further evaluation).  The 
October 1994 separation examination report includes a normal 
clinical heart evaluation and does not mention sinus 
bradycardia.  There is no evidence of in-service complaints, 
diagnosis or treatment for a heart disorder.

Postservice medical evidence also confirms sinus bradycardia 
without indicia of underlying heart disease.  For example, 
the VA physician who examined the veteran in February 1996 
found a normal heart, and a contemporaneous EKG showed normal 
sinus rhythm.  The diagnosis was asymptomatic sinus 
bradycardia.  The VA physician who examined the veteran in 
June 1999 found "marked" sinus bradycardia with no 
significant effect upon the veteran's heart, which otherwise 
was "totally asymptomatic."  The diagnosis was chronic 
bradycardia, asymptomatic.  There is no evidence of 
postservice complaints, treatment or diagnosis for a heart 
disorder.

The Board acknowledges that the record includes ample 
evidence of sinus bradycardia during and after the veteran's 
service.  However, the evidence also shows that sinus 
bradycardia constitutes only a clinical finding not 
indicative of heart disease or dysfunction.  There is no 
medical evidence confirming heart disorder or disability.  
Indeed, medical records include evidence showing the 
veteran's sinus bradycardia to be a normal variant of healthy 
heart function.  Sinus bradycardia is subject to service 
connection only where medical evidence shows it to be 
consistent with and attributable to a specifically diagnosed 
disorder.  See e.g. 38 C.F.R. §§ 4.120-4.124a (2000).  A 
symptom not associated with a diagnosed entity is not subject 
to service connection.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2000).  In this case, the record includes 
no medical evidence showing the veteran's sinus bradycardia 
to be consistent with or attributable to a currently 
diagnosed heart disease or dysfunction.  Therefore, the 
veteran's sinus bradycardia is not subject to service 
connection.  The Board further finds that the preponderance 
of the evidence is against the veteran's service connection 
claim and that the benefit of the doubt rule is inapplicable.  
See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000); VCAA; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for sinus bradycardia is denied.


REMAND

In January 2001 the RO granted service connection for 
sinusitis and assigned a noncompensable disability rating.  
The Board construes the veteran's May 2001 fax statement to 
constitute a timely Notice of Disagreement (NOD) articulating 
clear disagreement with the assigned rating.  See 38 C.F.R. 
§ 20.201 (2000).  However, the RO has not provided the 
veteran with the required Statement of the Case (SOC), 
including instructions as to how he can perfect his appeal, 
in response to the NOD.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2000).
When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  38 C.F.R. § 19.9 (2000); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (Board determination that RO 
failure to issue an SOC in response to a veteran's NOD 
contesting a rating decision is a procedural defect requiring 
remand to the RO).

In consideration of the foregoing, the Board has determined 
that RO action is necessary to provide the veteran due 
process of law and full consideration of this appeal.  
Accordingly, this case is REMANDED for the following action:

The RO shall provide the veteran and his 
representative with an SOC addressing all 
evidence pertaining to evaluation of 
sinusitis and with information regarding 
the appropriate time period within which 
to submit a substantive appeal.  If the 
veteran files a timely substantive appeal 
the RO should process the case and return 
it to the Board in compliance with the 
applicable procedures regarding 
processing appeals.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate an opinion as to 
the merits of the case.  Although the veteran need not take 
further action until so notified by the RO, he may submit to 
the RO additional evidence and argument pertaining to this 
remand.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

